VIRGINIA:


     In the Supreme Court of Virginia held at the Supreme Court
Building in the City of Richmond, on Wednesday, the 7th day of
March, 2007.

Leon Jermain Winston,                                  Petitioner,

 against       Record No. 052501

Warden of the Sussex I State Prison,                   Respondent.


             Upon a Petition for a Writ of Habeas Corpus


     Upon consideration of the petition for a writ of habeas corpus

filed January 27, 2006, the respondent's motion to dismiss, and

petitioner’s opposition to the motion to dismiss, the Court is of

the opinion that the motion should be granted and the writ should

not issue.

     Leon Jermain Winston was convicted in the Circuit Court of the

City of Lynchburg of capital murder of Anthony Robinson in the

commission of robbery or attempted robbery, capital murder of

Rhonda Whitehead Robinson in the commission of robbery or attempted

robbery, capital murder of Rhonda Whitehead Robinson during the

same act or transaction in which another person was willfully,

deliberately and with premeditation killed, two counts of attempted

robbery, statutory burglary, maliciously discharging a firearm, and

five counts of use of a firearm in the commission of a felony.    The

jury fixed Winston’s punishment at death for each of the three

capital murder convictions and at seventy-three years imprisonment
for the remaining convictions.    The trial court sentenced Winston

in accordance with the jury verdict.   This Court affirmed Winston’s

convictions and upheld the sentences of death in Winston v.

Commonwealth, 268 Va. 564, 604 S.E.2d 21 (2004), cert. denied, ___

U.S. ___, 126 S. Ct. 107 (2005).

     In claim (I), petitioner alleges that he is actually innocent

of capital murder.   While conceding that this Court’s decision in

Lovitt v. Warden, 266 Va. 216, 259, 585 S.E.2d 801, 827 (2003),

bars consideration of assertions of actual innocence in a petition

for a writ of habeas corpus, petitioner contends that Lovitt was

wrongly decided.   We disagree.   The Court holds that claim (I) is

barred because assertions of actual innocence are outside the scope

of habeas corpus review, which concerns only the legality of the

petitioner’s detention.   Lovitt, 266 Va. at 259, 585 S.E.2d at 827.

     In claim (II), petitioner relies on an affidavit of Dr. J.

Thomas McClintock, a purported expert in DNA analysis, who has

analyzed the certificates of analysis, the Department of Forensic

Science (“DFS”) laboratory notes, the trial testimony, and a

September 12, 2005 report of an audit conducted of DFS practices,

and alleges generally that the DNA evidence that the Commonwealth

introduced against petitioner at trial was scientifically invalid.

In claim (II)(A), petitioner relies on both Dr. McClintock’s

affidavit and on an audit of DFS, which was performed after

                                   2
petitioner’s trial and direct appeal, and alleges that the

statistical analysis of the DNA evidence introduced at petitioner’s

trial was “inappropriate” because the analyst “selected only those

loci that ‘fit’ her formulated hypothesis” and inappropriately

“disregarded the loci that did not necessarily ‘fit’ that

hypothesis.”   In claim (II)(B), petitioner relies on Dr.

McClintock’s affidavit and alleges that the random controls used in

analyzing the DNA evidence were flawed.   In claim (II)(C),

petitioner relies on Dr. McClintock’s affidavit and alleges that

DFS analysts erroneously interpreted the data, to wit, concluding

that certain allelic bands were “stutter” rather than actual

alleles of another contributing individual.

     The Court holds that to the extent petitioner should have

known the basis supporting his claims (II)(A), (II)(B), and

(II)(C), before or during trial, claims (II)(A), (II)(B) and

(II)(C) are procedurally defaulted because these non-jurisdictional

issues could have been raised at trial and on direct appeal and,

thus, are not cognizable in a petition for a writ of habeas corpus.

Slayton v. Parrigan, 215 Va. 27, 29, 205 S.E.2d 680, 682 (1974),

cert. denied, 419 U.S. 1108 (1975).

     To the extent that petitioner’s claims are based upon the

audit conducted after trial and direct appeal, the Court holds that

claims (II), (II)(A), (II)(B), and (II)(C), are not cognizable in a

                                  3
petition for a writ of habeas corpus.   “The writ is available only

where the release of the prisoner from his immediate detention will

follow as a result of an order in his favor.   It is not available

to secure a judicial determination of any question which, even if

determined in the prisoner’s favor, could not affect the lawfulness

of his immediate custody and detention.”   Virginia Parole Bd. v.

Wilkins, 255 Va. 419, 420–21, 498 S.E.2d 695, 696 (1998).

     In claim (II)(D)(1), petitioner alleges that flaws in the DNA

analysis linking petitioner to the murder weapon support

petitioner’s claim that he is actually innocent of capital murder.

The Court holds that claim (II)(D)(1) is barred because assertions

of actual innocence are outside the scope of habeas corpus review,

which concerns only the legality of the petitioner’s detention.

Lovitt, 266 Va. at 259, 585 S.E.2d at 827.

     In a portion of claim (II)(D)(2), petitioner relies on the

affidavit provided by Dr. McClintock and alleges that the

Commonwealth knew the DNA profile developed on the murder weapon

strongly suggested multiple contributors of DNA, and that the

Commonwealth’s failure to disclose this fact constituted a

violation of the requirement to disclose exculpatory evidence

pursuant to Brady v. Maryland, 373 U.S. 83 (1963).   The record,

including motions, orders, exhibits, and the trial transcript,

demonstrates that petitioner was provided with the necessary

                                 4
assistance, including access to the DFS case file and the

appointment of an expert to conduct an independent review of the

DNA examination performed by the DFS.   Petitioner does not allege

that the Commonwealth withheld information from the file provided

to the defense expert, but instead contends that the Commonwealth

had reached and reported erroneous conclusions.

     The Court holds that this portion of claim (II)(D)(2) is

procedurally defaulted because this non-jurisdictional issue could

have been raised at trial and on direct appeal and, thus, is not

cognizable in a petition for a writ of habeas corpus.   Slayton, 215

Va. at 29, 205 S.E.2d at 682.

     In another portion of claim (II)(D)(2), petitioner alleges

that the Commonwealth, in violation of Brady, failed to disclose

certain electronic data that would have allowed petitioner to

conduct an independent examination of the data, and that had this

information been made available to the jury, there is a reasonable

probability that Winston “could have been convicted of a lesser

offense.”   The Court holds that this portion of claim (II)(D)(2) is

without merit.   Petitioner does not identify specifically the

electronic data that he claims the Commonwealth should have

disclosed and, thus, he cannot demonstrate that the electronic data

contained either exculpatory or material information.

     In claim (II)(D)(3), petitioner alleges that he was denied the

                                  5
effective assistance of counsel because counsel failed to identify

and challenge the errors relating to the DNA evidence enumerated in

claims (II)(A), (II)(B), (II)(C), and (II)(D).    The Court holds

that claim (II)(D)(3) satisfies neither the “performance” nor the

“prejudice” prong of the two-part test enunciated in Strickland v.

Washington, 466 U.S. 668, 687 (1984).   The record, including the

trial transcripts, demonstrates that counsel sought and obtained an

independent, expert review of the DFS analysis.     Petitioner’s

court-appointed DNA expert reviewed the Commonwealth’s analysis and

expressed her disagreement with some of the Commonwealth’s expert’s

conclusions.   The Commonwealth’s expert testified that the DNA

evidence recovered from gloves found discarded in the neighborhood

near the scene of the murders was a mixture, which matched DNA

samples taken from the petitioner, Kevin Brown and David Hardy.

Whereas the Commonwealth’s expert testified that the probability

was greater than one-in-one billion of matching the DNA evidence

from the gloves to a different group of three people, the defense

expert testified that “the probability of randomly selecting an

individual out of the African-American population that would be

included . . . for [] evaluation was one in 195.”   Furthermore,

petitioner’s own expert testified that the only area of the DFS

conclusion with which she disagreed concerned the gloves.   Thus,

petitioner has failed to show that counsel’s performance was

                                  6
deficient or that there is a reasonable probability that, but for

counsel’s alleged errors, the result of the proceeding would have

been different.

     In a portion of claim (III), petitioner alleges that the

Commonwealth committed prosecutorial misconduct in knowingly

presenting the false testimony of Marty Campbell to the grand jury.

Campbell testified to the grand jury that petitioner said he shot

“the woman, three times in the face,” and that “after Kevin shot

the guy,” petitioner said he “had to cap [the woman].”   Petitioner

claims that petitioner did not speak to Campbell and Campbell never

spoke to Kevin Brown about these crimes.   According to petitioner,

Campbell had previously told investigators that none of Campbell’s

information about the crimes came from either petitioner or Brown.

     The Court holds that Code §§ 8.01-654.1 and 8.01-654(B)(2) bar

consideration of this portion of claim (III).   Code § 8.01-654.1

requires a petition for a writ of habeas corpus filed by a person

sentenced to death to be filed within 60 days of the “denial by the

United States Supreme Court of a petition for a writ of certiorari

to the judgment of Supreme Court of Virginia on direct appeal.”

The Supreme Court of the United States denied petitioner’s petition

for a writ of certiorari on October 3, 2005; thus, he had until

December 2, 2005 to file a petition for a writ of habeas corpus in

this Court.   Petitioner filed an oversized petition for writ of

                                  7
habeas corpus (which he categorized as “prophylactic”) and this

Court twice directed him to file a petition for writ of habeas

corpus that complied with this Court’s rules.   On January 27, 2006,

petitioner filed the instant petition for a writ of habeas corpus.

In an order dated February 28, 2006, this Court accepted the

January 27th petition only with respect to those claims that were

also raised in the oversized petition for a writ of habeas corpus

filed on December 2, 2005.   This portion of claim (III) was

untimely filed because it was not included in the oversized

petition for a writ of habeas corpus filed in this Court on

December 2, 2005.   In addition, as the facts which support this

allegation were known to petitioner at the time he filed his

oversized petition on December 2, 2005, Code § 8.01-654(B)(2) also

bars our consideration of this portion of claim (III).

     In another portion of claim (III), petitioner alleges that the

Commonwealth committed prosecutorial misconduct in knowingly

presenting false testimony from Nate Rorls that petitioner called

Rorls and confessed to killing the victims.   Petitioner contends

that Rorls’ testimony actually indicated that petitioner called

Rorls and confessed to the murders before they took place and that

Rorls testified falsely that he first notified the Commonwealth

about this telephone call only “a couple days” before trial.

Petitioner contends further that the Commonwealth knew this

                                  8
testimony was untruthful because investigators asked Rorls about

the call during an interview five months earlier.   The record,

including the trial transcript, demonstrates that defense counsel

was aware of Rorls’ earlier statement to the police and used it in

cross-examination of Rorls.

     The Court holds that this portion of claim (III) is

procedurally defaulted because this non-jurisdictional issue could

have been raised at trial and on direct appeal and, thus, is not

cognizable in a petition for a writ of habeas corpus.   Slayton, 215

Va. at 29, 205 S.E.2d at 682.

     In another portion of claim (III), petitioner alleges that the

Commonwealth committed prosecutorial misconduct in knowingly

creating false impressions regarding Rorls’ negotiations for a plea

agreement in connection with federal drug charges in exchange for

his testimony against petitioner at petitioner’s capital murder

trial.   Petitioner claims that the Commonwealth concealed its

awareness of federal prosecutors’ decision to delay the

finalization of Rorls’ plea agreement until after petitioner’s

trial.   Petitioner maintains that the delay prevented the jury from

learning about Rorls’ plea agreement, wherein he would serve less

than three years of incarceration, as opposed to the fourteen years

he told the jury on direct examination that he faced. The record

demonstrates that petitioner was aware of the ongoing negotiations

                                  9
and that counsel elicited testimony from Rorls that he actually

faced “twenty-five [years] to life.”

     The Court holds that this portion of claim (III) is factually

without merit.   The petitioner has failed to allege facts that

establish how the Commonwealth violated its obligation to disclose

impeachment evidence.   The record established that petitioner was

aware of ongoing plea negotiations with federal prosecutors and

that the negotiations were not completed at the time Rorls

testified.   Petitioner used this information in his cross-

examination of Rorls to establish that Rorls expected to receive

favorable treatment as a result of his testimony.

     In another portion of claim (III), petitioner asserts that

Rorls subsequently received treatment better than Rorls predicted

while testifying. In support of this claim, petitioner notes that,

following his testimony against Winston, Rorls pled guilty to

conspiracy to distribute 50 grams or more of cocaine and instead of

serving “twenty-five [years] to life,” Rorls was released in less

than three years.   Petitioner contends that such treatment proves

the Commonwealth engaged in prosecutorial misconduct. The Court

holds that this portion of claim (III) is factually without merit.

The record, including the trial transcript and the exhibits

submitted in support of the petition, demonstrates that the

Commonwealth properly disclosed that Rorls was in negotiations with

                                  10
federal prosecutors and that Rorls’ sentence reduction was the

result of his cooperation in 2003 and in 2004 with federal

authorities and his testimony in petitioner’s case.

        In another portion of claim (III), petitioner alleges that the

Commonwealth committed prosecutorial misconduct in creating the

false impression that petitioner’s knowledge of victim Rhonda

Robinson’s pregnancy was solely attributable to the fact that he

was the one that killed her.    Petitioner claims the Commonwealth

failed to elicit during re-direct examination of Rorls that he

stated six months before trial that petitioner knew about the

pregnancy from Tywan Turner, the father of Rhonda Robinson’s unborn

baby.    Furthermore, petitioner contends the Commonwealth also knew,

from Campbell’s grand jury testimony, that Rhonda Robinson’s

pregnancy was public knowledge before trial.

        The Court holds that, to the extent petitioner is challenging

the admission of evidence of Rhonda Robinson’s pregnancy, this

portion of claim (III) is barred because this issue was raised and

decided in the trial court and on direct appeal from the criminal

conviction and, therefore, petitioner cannot raise it in a petition

for a writ of habeas corpus.    Henry v. Warden, 265 Va. 246, 249,

576 S.E.2d 495, 496 (2003).    To the extent petitioner is

challenging the Commonwealth’s failure to elicit from Rorls his

prior speculation that Winston learned of the pregnancy from Tywan

                                    11
Turner, this portion of claim (III) is procedurally defaulted

because this non-jurisdictional issue could have been raised at

trial and on direct appeal and, thus, is not cognizable in a

petition for a writ of habeas corpus.   Slayton, 215 Va. at 29, 205

S.E.2d at 682.

     In another portion of claim (III), petitioner alleges that the

Commonwealth committed prosecutorial misconduct when, in spite of

its knowledge that Tywan Turner was in the City of Lynchburg on the

night of the murders, it argued to the jury that Turner could not

have committed the murders because the evidence at trial showed

that Turner was in Washington, D.C. and not in Lynchburg on the

night of the murders.   Petitioner submits that Turner told police

on the day after the murders that he was in Lynchburg, at home with

his girlfriend, on the night of the murders.   Second, petitioner

contends that the Commonwealth knew that Patty Whitehead, the

sister of Rhonda Robinson and mother to Turner’s two children, told

police that Turner’s son had been visiting Turner, and that Turner

returned the child to Patty Whitehead in Lynchburg on the day of

the murders.   Third, petitioner further contends that Rorls told

police and prosecutors that Turner was “down there in Lynchburg”

and that Turner brought Winston to Lynchburg from Washington, D.C.

so Winston could “retaliate” against individuals who had stolen a

safe from his home.

                                  12
     The Court holds that this portion of claim (III) is

procedurally defaulted because these non-jurisdictional issues

could have been raised at trial and on direct appeal and, thus, are

not cognizable in a petition for a writ of habeas corpus.   Slayton,

215 Va. at 29, 205 S.E.2d at 682.

     In a footnote, petitioner alleges that he was denied the

effective assistance of counsel with respect to each of the claims

of prosecutorial misconduct raised in claim (III) because counsel

had failed “to investigate and present the claims.”   The Court

holds that petitioner’s allegation of ineffective assistance of

counsel with respect to petitioner’s claim (III) does not satisfy

the “prejudice” prong of the two-part test enunciated in

Strickland.   Petitioner has failed to allege with particularity any

prejudice he sustained as a result of counsel’s alleged failures or

that there is a reasonable probability that, but for counsel’s

alleged errors, the result of the proceeding would have been

different.

     In claim (IV)(A), petitioner alleges violations of his Sixth,

Eighth, and Fourteenth Amendment rights to an impartial jury

because several jurors “were exposed to extraneous influences

during the course of the trial.”    Juror Archer Caldwell reported

that four jurors were approached during recesses by members of the

victims’ families, who made statements to these jurors that they

                                    13
should convict petitioner and sentence him to death.   The trial

court questioned each contacted juror and determined that none of

those jurors felt threatened or intimidated and that the contact

would not affect their deliberations.    The record demonstrates that

petitioner raised this argument on direct appeal but that Rule 5:25

prevented this Court from considering the argument because it had

not been presented to the trial court.

     The Court holds that claim (IV)(A) is procedurally defaulted

because this non-jurisdictional issue could have been raised at

trial and on direct appeal and, thus, is not cognizable in a

petition for a writ of habeas corpus.    Slayton, 215 Va. at 29, 205

S.E.2d at 682.

     In claim (IV)(B), petitioner alleges that he was denied the

effective assistance of counsel because counsel failed to make a

timely motion for a mistrial as a result of the victims’ families

contact with the jurors.   Petitioner argues that counsel failed to

request that the trial court examine the entire jury panel about

the extraneous contact, that counsel should have ensured

petitioner’s presence during the in-chambers voir dire of the four

jurors, and that counsel should have known about and argued during

trial the Court of Appeals decision in Scott v. Commonwealth, 11
Va. App. 516, 521-23, 399 S.E.2d 648, 651-52 (1990), that jurors

cannot be expected to admit that they violated their oaths of

                                  14
office, that a defendant is entitled to be tried by no fewer than

twelve impartial jurors, and that a new trial must be granted if

there is the possibility that the jury’s verdict was improperly

influenced.   Instead, the affidavit of counsel reveals that trial

counsel did not know about the decision in Scott until after trial,

when he cited it to the trial court in a post-trial motion, which

petitioner claims the trial court denied as having been untimely

filed.

     The record, including the post-verdict sentencing transcript,

demonstrates that the trial court denied petitioner’s motion on the

grounds that the court had examined each of the jurors who stated

they had been approached, the trial court was satisfied with their

answers, and the trial court remained satisfied that petitioner was

not prejudiced or harmed. The Court holds that claim (IV)(B)

satisfies neither the “performance” nor the “prejudice” prong of

the two-part test enunciated in Strickland.   The record, including

the affidavit of counsel and the trial transcript, establishes that

each juror testified that the contact with third parties did not

intimidate or frighten them and would not influence their

deliberations.   The record further demonstrates that counsel made a

tactical decision not to move for a mistrial after discussing the

issue with petitioner.   Counsel believed that at least one specific

juror would not vote for a death sentence and that they would

                                  15
likely not get another juror like her at a new trial, and that

counsel thought, “the trial was leaning our way.”   Thus, petitioner

has failed to show that counsel’s performance was deficient or that

there is a reasonable probability that a motion for mistrial would

have been granted and that, but for counsel’s alleged error, the

result of the proceeding would have been different.

     In claim (V)(A), petitioner alleges that he was denied his

right to be present during critical stages of trial, to wit, when

the trial judge and the Commonwealth’s Attorney examined four

jurors in the court’s chambers.   The Court holds that claim (V)(A)

is procedurally defaulted because this non-jurisdictional issue

could have been raised at trial and on direct appeal and, thus, is

not cognizable in a petition for a writ of habeas corpus.   Slayton,

215 Va. at 29, 205 S.E.2d at 682.

     In claim (V)(B), petitioner alleges that he was denied the

effective assistance of counsel because trial counsel failed to

ensure petitioner’s presence during the examination of the four

jurors.   Petitioner argues that had he witnessed the reactions of

the jurors, he would not have agreed to forego a motion for a

mistrial and that the motion likely would have been granted.

     The Court holds that claim (V)(B) satisfies neither the

“performance” prong nor the “prejudice” prong of the two-part test

enunciated in Strickland.   Petitioner fails to establish that even

                                    16
if he had asked counsel to seek a mistrial, one would have been

granted. The testimony of the jurors regarding the outside contact

proved there was no basis for a mistrial and the trial judge noted

his satisfaction with the jurors’ responses.   Thus, petitioner has

failed to demonstrate that counsel’s performance was deficient or

that there is a reasonable probability that, but for counsel’s

alleged error, the outcome of the proceeding would have been

different.

     In a portion of claim (VI)(A), petitioner alleges that he was

denied the effective assistance of counsel because counsel failed

to cross-examine Nate Rorls concerning continuances of Rorls’

criminal trial in federal court.   Petitioner claims that counsel

should have cross-examined Rorls about the fact that any leniency

he would receive from federal prosecutors depended on his testimony

at petitioner’s trial and should have cross-examined Rorls

concerning the fact that Rorls’ federal trial was continued and

would not be held until after Rorls testified at petitioner’s

trial.   Petitioner contends that this fact “contradicted Rorls’

testimony that the capital murder case was a small factor in his

anticipated federal deal.”

     The Court holds that this claim satisfies neither the

“performance” prong nor the “prejudice” prong of the two-part test

enunciated in Strickland.    The record, including the trial

                                   17
transcript, establishes that counsel cross-examined Rorls about his

discussions with the United States Attorney and the Drug

Enforcement Agency regarding his knowledge about petitioner’s case

and how that knowledge could benefit Rorls.   Petitioner has not

articulated how additional information concerning the details of

Rorls’ potential agreement with federal prosecutors would have

affected his credibility.   Thus, petitioner has failed to

demonstrate that counsel’s performance was deficient or that there

is a reasonable probability that, but for counsel’s alleged error,

the result of the proceeding would have been different.

     In another portion of claim (VI)(A), petitioner alleges that

he was denied the effective assistance of counsel because counsel

failed to effectively cross-examine Rorls about the existence and

timing of alleged telephone calls between Rorls and petitioner.

Petitioner alleges that Rorls gave conflicting statements and

testimony as to when petitioner called him and confessed to the

crimes and, under both versions of his account, Rorls claimed to

have received the telephone call before the victims died.

     The Court holds that this portion of claim (VI)(A) satisfies

neither the “performance” prong nor the “prejudice” prong of the

two-part test enunciated in Strickland.   The Commonwealth’s

evidence proved that petitioner saw Rorls the day after petitioner

called Rorls; however, neither in his statement to police nor in

                                  18
his trial testimony did Rorls state what day he received the phone

call or what day he met with petitioner.    Rorls noted only that he

received the phone call after the killings and that on the day

after he received the phone call he spoke with petitioner in person

in Woodbridge, Virginia, and in Maryland.   Furthermore, the

information provided by Rorls corroborated the account given by

Niesha Whitehead.   Additionally, on direct appeal, petitioner

conceded that he was present when the murders took place.

Therefore, any discussion of the exact time of day petitioner made

the phone call has little bearing on the truthfulness of Rorls’

testimony that petitioner told Rorls he had “slumped” some people.

Thus, petitioner has failed to demonstrate that counsel’s

performance was deficient or that there is a reasonable probability

that, but for counsel’s alleged error, the result of the proceeding

would have been different.

     In another portion of claim (VI)(A), petitioner alleges that

he was denied the effective assistance of counsel because counsel

failed to cross-examine Rorls about the conflict between his

statement that petitioner told him that petitioner left the murder

weapon at the victims’ home and the Commonwealth’s evidence, which

showed that police recovered the weapon from a different home.

Petitioner also alleges that he was denied the effective assistance

of counsel because counsel failed to question Rorls about his

                                  19
failure to alert law enforcement about petitioner’s confession for

six months and then only after Rorls was arrested and charged with

federal drug crimes.

     The Court holds that this portion of claim (VI)(A) satisfies

neither the “performance” prong nor the “prejudice” prong of the

two-part test enunciated in Strickland.   The record, including

Rorls’ statement to police and the trial transcripts, demonstrates

that there was no “glaring contradiction” because there were two

guns involved in the killings.   In both his statement to police and

in his trial testimony, Rorls claimed that petitioner showed one of

the guns, a 9-millimeter handgun, to Rorls.   The trial transcript

demonstrates that petitioner then took the gun to Robin Wilson to

keep in his apartment where police later recovered it.   When read

in context, it is clear that, in his statement to police, Rorls was

referring to the second gun, which Rorls believed, based upon his

conversation with petitioner, had been left in the victims’ house,

but which actually had been found at a location near the house.

The record demonstrates that the other gun used in the murders, a

.38 caliber handgun, was found in Lynchburg near the victims’

residence and near the area where articles of clothing worn by

petitioner’s co-defendant were found.   Counsel’s failure to cross-

examine a witness concerning a contradiction that does not exist is

not deficient performance.   Thus, petitioner has failed to

                                  20
demonstrate that counsel’s performance was deficient or that there

is a reasonable probability that, but for counsel’s alleged error,

the result of the proceeding would have been different.

     In another portion of claim (VI)(A), petitioner alleges he was

denied the effective assistance of counsel because counsel failed

to investigate Rorls’ statements.    Petitioner bases this claim on

Rorls’ trial testimony that ”Pego,” petitioner’s cousin, was

present during petitioner’s confession to Rorls in Woodbridge,

Virginia.   Petitioner contends counsel erred because “counsel never

asked [petitioner] who was present at the house, and never

identified [Peyton] Carter before trial.”    Petitioner alleges that

Peyton Carter is the cousin “Pego” who was present in Woodbridge.

Carter submitted an affidavit wherein he stated that he would have

testified that he was with petitioner the entire time petitioner

was at the house in Woodbridge, Virginia, that petitioner and Rorls

never had a private conversation in that house, and that Carter

never heard petitioner mention the murders and never saw petitioner

show anyone a gun.

     The Court holds that this portion of claim (VI)(A) satisfies

neither the “performance” prong nor the “prejudice” prong of the

two-part test enunciated in Strickland.     The record, including

Carter’s affidavit, establishes only that Carter did not hear or

see petitioner confess to the crimes.    Essentially, petitioner

                                    21
claims that counsel’s assistance was ineffective because counsel

failed to present the testimony of this witness who did not see the

gun or hear the confession.   As such, petitioner has failed to

demonstrate that counsel’s performance was deficient or that there

is a reasonable probability that, but for counsel’s alleged error,

the result of the proceeding would have been different.

     In another portion of claim (VI)(A), petitioner alleges that

he was denied the effective assistance of counsel because counsel

failed to present the testimony of Joe Lewis, who would have

testified that he was present at the time and location of

petitioner’s alleged in-person confession to Rorls and that he did

not hear petitioner confess, nor did Rorls ever tell him that

petitioner had confessed to the murders.

     The Court holds that this portion of claim (VI)(A) satisfies

neither the “performance” prong nor the “prejudice” prong of the

two-part test enunciated in Strickland.     The record, including

Lewis’ affidavit, establishes only that Lewis did not hear or see

petitioner confess to the crimes and that Rorls did not relay

petitioner’s confession to him.   Essentially, petitioner claims

that counsel was ineffective for failing to present testimony of a

witness who did not see or hear anything.    Thus, petitioner has

failed to demonstrate that counsel’s performance was deficient or

that there is a reasonable probability that, but for counsel’s

                                  22
alleged error, the result of the proceeding would have been

different.

     In another portion of claim (VI)(A), petitioner alleges that

he was denied the effective assistance of counsel because counsel

failed to properly address testimony regarding Rhonda Robinson’s

pregnancy at the time of her death.    The record establishes that

the trial court ruled that it would allow testimony regarding

Rhonda Robinson’s pregnancy “if the witness can testify as to what

the defendant told him about the appearance.”   Rorls testified on

re-direct examination “that [Robinson] was pregnant.”   Petitioner

claims that Rorls never testified about comments made by petitioner

about Rhonda Robinson’s appearance and that counsel should have

objected or moved for a mistrial at that point of the proceedings

because the testimony was irrelevant, inflammatory, and

prejudicial.

     The Court holds that this portion of claim (VI)(A) satisfies

neither the “performance” prong nor the “prejudice” prong of the

two-part test enunciated in Strickland.     The record, including the

trial transcript and this Court’s opinion on direct appeal,

demonstrates that although Rhonda Robinson’s pregnancy may not have

been relevant before cross-examination, upon cross-examination it

became relevant and admissible and was properly elicited on re-

direct examination.   Petitioner, therefore, cannot establish that

                                  23
an objection would have been successful.   Furthermore, any chance

that the information would have been improperly prejudicial was

negated when counsel, on cross-examination, elicited testimony from

Rorls that at least one other person knew about Rhonda Robinson’s

pregnancy.   This testimony undermined the Commonwealth’s contention

that only Rhonda Robinson’s killer knew about the pregnancy, that

petitioner knew about the pregnancy, and that, therefore, the

petitioner was Rhonda Robinson’s killer.   Thus, petitioner has

failed to demonstrate that counsel’s performance was deficient or

that there is a reasonable probability that, but for counsel’s

alleged error, the result of the proceeding would have been

different.

       In a portion of claim (VI)(B), petitioner alleges that he was

denied the effective assistance of counsel because counsel failed

to offer “affirmative evidence of their theory” that there was “a

viable alternate suspect,” Tywan Turner.

       The Court holds that this portion of claim (VI)(B) satisfies

neither the “performance” prong nor the “prejudice” prong of the

two-part test enunciated in Strickland.    The record, including the

trial transcript, demonstrates that counsel attempted to present

evidence that Rhonda Robinson’s sister, Angela Whitehead, had told

Investigator Carson that Turner kept a 9-millimeter handgun in his

car.   Angela Whitehead surprised counsel by vehemently denying

                                   24
having made that statement to Carson.   Counsel attempted to refresh

Angela Whitehead’s recollection and she maintained that she never

saw a gun and never told anyone about a gun.   Moreover, counsel

presented evidence that Turner was the primary drug supplier to

Anthony Robinson, a suspected drug dealer, that Anthony Robinson

was under indictment for drug trafficking, and that Anthony

Robinson had been released from custody shortly before his murder.

Petitioner does not identify any additional evidence which counsel

could have presented to demonstrate that Turner was “a viable

alternate suspect.”   Thus, petitioner has failed to demonstrate

that counsel’s performance was deficient or that there is a

reasonable probability that, but for counsel’s alleged error, the

result of the proceeding would have been different.

     In claim (VI)(C), petitioner alleges that he was denied the

effective assistance of counsel because counsel failed to call

Patty Whitehead, Angela Whitehead’s sister and mother of two of

Turner’s children, to testify in furtherance of this “alternate

suspect theory.”   Petitioner claims that Patty Whitehead would have

testified that Turner dropped off the children at her home in

Lynchburg around midnight on the night of the murders, placing him

in the city and without the company of his children.   She also

would have testified, according to petitioner, that Turner supplied

Anthony Robinson with drugs.

                                  25
     The Court holds that claim (VI)(C) fails to satisfy the

“prejudice” prong of the two-part test enunciated in Strickland.

The record, including the transcript of Patty Whitehead’s statement

to law enforcement, establishes that she had “no idea” if Turner

killed the victims.    Moreover, her statement that Turner was in

Lynchburg to drop off the children at her house is not evidence of

his involvement in the crimes.   Thus, petitioner has failed to

demonstrate that there is a reasonable probability that, but for

counsel’s alleged error, the result of the proceeding would have

been different.

     In claim (VI)(D), petitioner alleges that he was denied the

effective assistance of counsel because counsel failed to call Ann

Marie Lewis as a defense witness.    Petitioner contends that Lewis

was concerned that Patty Whitehead influenced Niesha Whitehead’s

statement to police.   Petitioner bases this claim on the notes from

a police interview with Lewis.   According to the notes, it appears

that Lewis was present when Niesha Whitehead told the police that

the men were masked.   Later, however, Patty Whitehead told police

that Niesha had told her that one of the assailants was light-

skinned, with braided hair and a tattoo of a dog on his arm.

     The Court holds that claim (VI)(D) satisfies neither the

“performance” nor the “prejudice” prong of the two-part test

enunciated in Strickland.    Petitioner does not proffer an affidavit

                                    26
from Lewis to establish that she would have testified as he

contends.   Furthermore, petitioner does not articulate how the two

statements are inconsistent. Thus, petitioner has failed to

demonstrate that counsel’s performance was deficient or that there

is a reasonable probability that, but for counsel’s alleged error,

the result of the proceeding would have been different.

       In claim (VI)(E), petitioner alleges that he was denied the

effective assistance of counsel because counsel failed to confront

Angela Whitehead with “important information contained in her

recorded interview with Investigator Carson.”   The record,

including the trial transcript, establishes that counsel subpoenaed

Angela Whitehead to testify about statements she made immediately

after the murders that tended to implicate Turner in the crimes.

On direct examination, however, Angela Whitehead surprised defense

counsel by denying having made any of the statements attributed to

her.

       The Court holds that claim (VI)(E) satisfies neither the

“performance” nor the “prejudice” prong of the two-part test

enunciated in Strickland.    The record, including the trial

transcript, establishes that counsel did confront Angela Whitehead

with her statement to Investigator Carlson after she denied making

the statement.   After giving Angela Whitehead the opportunity to

refresh her recollection by reviewing her prior statement to

                                   27
Carlson, the witness continued to insist that she had never seen

the inside of Turner’s car and that she had never seen Turner hold

a weapon.   Thus, petitioner has failed to demonstrate that

counsel’s performance was deficient or that there is a reasonable

probability that, but for counsel’s alleged error, the result of

the proceeding would have been different.

     In claim (VI)(F), petitioner alleges that he was denied the

effective assistance of counsel because counsel failed to call

Thomas Whitehead, Rhonda Robinson’s brother, as a defense witness.

Petitioner alleges that Thomas Whitehead made a statement to police

and would have testified that Rhonda Robinson’s daughter, Niesha,

told him that she did not witness the actual shootings.   Petitioner

claims that Thomas Whitehead also would have testified that his

sister, Patty Whitehead, had discussed the events with Niesha,

which, petitioner contends, would have supported his theory that

Patty Whitehead was attempting to deflect suspicion from Turner,

the father of two of her children.

     The Court holds that claim (VI)(F) satisfies neither the

“performance” prong nor the “prejudice” prong of the two-part test

enunciated in Strickland.   The record, including transcripts and

notes of Thomas Whitehead’s statements to police, establishes that

he told police that Niesha, Rhonda Robinson’s daughter, had told

him and Patty Whitehead that she had seen her mother get shot.

                                  28
Petitioner has failed to demonstrate that counsel’s performance was

deficient or that there is a reasonable probability that, but for

counsel’s alleged error, the result of the proceeding would have

been different.

     In claim (VI)(G), petitioner alleges he was denied the

effective assistance of counsel because counsel failed to call

Investigator Gearhardt in order to demonstrate to jurors that

police ignored Turner as a possible suspect in the murders despite

their knowledge that Turner was in Lynchburg on the night of the

murders, that he had a motive to murder Anthony Robinson, that

Turner owned guns, and that Turner matched the general physical

description given by Niesha Whitehead, the sole eyewitness to the

murders.    Petitioner claims that Turner, by his own admission to

police, knew that Anthony Robinson had been incarcerated the

weekend before his death and that Turner had seen Anthony Robinson

within days of his murder.

     The Court holds that claim (VI)(G) satisfies neither the

“performance” prong nor the “prejudice” prong of the two-part test

enunciated in Strickland.    The record establishes that counsel

presented evidence that Turner was concerned that Anthony Robinson

would implicate him in drug trafficking and that Turner had guns.

The jury could have inferred that Turner was involved in the

killings.   Further, the record establishes that petitioner admitted

                                   29
he was present at the scene at the time of the murders and he was

identified as the shooter by the tattoo on his arm.   Thus,

petitioner has failed to demonstrate that counsel’s performance was

deficient or that there is a reasonable probability that, but for

counsel’s alleged error, the result of the proceeding would have

been different.

     In claim (VII)(A), petitioner alleges that the Commonwealth

made several misstatements of fact during its closing argument at

the conclusion of the guilt phase of petitioner’s trial.   First,

petitioner claims that the Commonwealth improperly referred to

petitioner as “Mr. No Name,” whom Niesha Whitehead identified as

the person who shot her mother.   Second, petitioner claims that the

Commonwealth improperly argued in closing that Niesha’s testimony

proved “that the two men had guns.”    Third, petitioner claims that

the Commonwealth improperly argued in closing that the results at

each locus in petitioner’s DNA profile matched the results at the

corresponding locus on the sample taken from the murder weapon.

     The Court holds that claim (VII)(A) is procedurally defaulted

because these non-jurisdictional issues could have been raised at

trial and on direct appeal and, thus, are not cognizable in a

petition for a writ of habeas corpus.   Slayton, 215 Va. at 29, 205

S.E.2d at 682.

     In a portion of claim (VII)(B), petitioner claims that he was

                                  30
denied the effective assistance of counsel because counsel failed

to object to the Commonwealth’s misstatement that petitioner was

“Mr. No Name.”   Petitioner contends that the prosecutor’s reference

to petitioner as “Mr. No Name” is a misstatement because Niesha had

identified “Mr. No Name,” as a black-clad black male and the

Commonwealth had introduced into evidence petitioner’s black

sweatshirt with white stripes on the arms and Niesha had described

“Mr. No Name’s Friend” as wearing black with white stripes.

     The Court holds that this portion of claim (VII)(B) satisfies

neither the “performance” nor the “prejudice” prongs of the two-

part test in Strickland.   The record, including the trial

transcript, establishes that Niesha also testified that “Mr. No-

Name” bore a tattoo of a dog on his arm, and that petitioner bore a

tattoo of a dog on his arm.   On direct appeal, petitioner did not

deny that he was present at the shootings and the record

demonstrates that he was the only criminal actor bearing a tattoo

on his arm.   Thus, petitioner has failed to demonstrate that

counsel’s performance was deficient or that there is a reasonable

probability that, but for counsel’s alleged error, the result of

the proceeding would have been different.

     In a portion of claim (VII)(B), petitioner claims that he was

denied the effective assistance of counsel because counsel failed

to object to the Commonwealth’s misstatement that Niesha

                                  31
Whitehead’s testimony proved that both assailants had guns.   The

Court holds that this portion of claim (VII)(B) satisfies neither

the “performance” nor the “prejudice” prong of the two-part test in

Strickland.   The record, including the trial transcript,

establishes that counsel elicited from Niesha Whitehead on cross-

examination that only one of the men had a gun.   Niesha positively

identified the man who shot her mother as the man with a tattoo on

his arm.   In addition, Niesha’s mother was shot three times with a

9-millimeter handgun, the gun which petitioner is identified as

having possessed.   Anthony Robinson, however, was shot eight times:

seven times with the 9-millimeter handgun and once with a .38

caliber handgun.    No evidence was presented that petitioner ever

possessed the .38 caliber weapon.    Consequently, objecting to the

Commonwealth’s argument that the second assailant also had a gun

would have been without effect.   Petitioner has failed to

demonstrate that counsel’s performance was deficient or that there

is a reasonable probability that, but for counsel’s alleged error,

the result of the proceeding would have been different.

     In a portion of claim (VII)(B), petitioner claims that he was

denied the effective assistance of counsel because counsel failed

to object to the Commonwealth’s misstatement that petitioner’s DNA

matched the DNA recovered from the murder weapon at the TPOX, Penta

D, and the CSF1PO loci because the results of the DNA testing were

                                    32
inconclusive for both the petitioner and the gun.   Petitioner

contends that the prosecutor misstated the record because, in fact,

no result was obtained at the TPOX locus for either the gun or the

petitioner and because an inconclusive result does not constitute a

“match.”

     The Court holds that this portion of claim (VII)(B) satisfies

neither the “performance” nor the “prejudice” prongs of the two-

part test in Strickland.    The record, including the trial

transcript, demonstrates that there was overwhelming evidence of

petitioner’s DNA on the weapon, and that the evidence introduced at

trial established that the likelihood of another person being the

contributor of the DNA on the weapon was greater than one in six

billion.    Any error in the prosecutor’s argument concerning whether

there were inconclusive results, as opposed to no results at the

TPOX locus, would not have been prejudicial in light of the

conclusions to which the experts testified concerning the DNA match

and the trial court’s instruction that closing argument is not

evidence.   As to the prosecutor’s argument that the other loci

contained inconclusive results for both the gun and the petitioner,

the evidence adduced at trial supports the prosecutor’s statements.

Thus, petitioner has failed to demonstrate that counsel’s

performance was deficient or that there is a reasonable probability

that, but for counsel’s alleged error, the result of the proceeding

                                   33
would have been different.

     With respect to petitioner’s claim that he was denied the

effective assistance of counsel because counsel failed to object to

the Commonwealth’s argument that an “inconclusive” finding on the

TPOX locus from both petitioner’s DNA sample and the sample from

the murder weapon constituted a positive DNA match, the Court holds

that this portion of claim (VII)(B) satisfies neither the

“performance” nor the “prejudice” prong of the two-part test in

Strickland.   The record, including the trial transcript and the

testimony of the Commonwealth’s DNA expert, establishes that there

was overwhelming evidence of petitioner’s DNA on the weapon, even

if petitioner’s DNA was not on the specific locus that was

mentioned during closing.    Petitioner has failed to demonstrate

that counsel’s performance was deficient or that there is a

reasonable probability that, but for counsel’s alleged error, the

result of the proceeding would have been different.

     In claims (VIII)(A) and (VIII)(B), petitioner alleges that his

execution is barred by Atkins v. Virginia, 536 U.S. 304 (2002),

because he was diagnosed with mental retardation at age sixteen and

allegedly meets the statutory definition for mental retardation as

prescribed in Code   § 19.2-264.3:1.1.   In support of this claim,

petitioner relies on a cover page from a Fairfax County Public

Schools Special Education Eligibility Form that indicates that

                                   34
petitioner was eligible to receive special education services after

school officials determined that he was disabled due to mild mental

retardation.   Petitioner additionally submits an affidavit

indicating that the test scores and data relied upon to reach this

determination are unavailable.

     The Court holds that claims (VIII)(A) and (VIII)(B) are not

cognizable in a petition for a writ of habeas corpus, as these non-

jurisdictional issues could have been raised at trial and on direct

appeal.   Slayton, 215 Va. at 29, 205 S.E.2d at 682.

     In claim (VIII)(C), petitioner alleges he was denied the

effective assistance of counsel because counsel unreasonably failed

to present evidence of petitioner’s mental retardation, including

petitioner’s school record diagnosing his mental defects and

evidence of the “Flynn Effect,” a multiplier that petitioner

asserts must be accounted for in calculating a person’s true

intelligence quotient (IQ) score.

     The Court holds that claim (VIII)(C) satisfies neither the

“performance” nor the “prejudice” prong of the two-part test

enunciated in Strickland.   The record, including the evidence

presented at trial and the documents upon which petitioner now

relies, demonstrates that petitioner was administered three

standardized tests for measuring intellectual functioning.

Petitioner achieved full-scale scores of 77, 76, and 73 on three

                                    35
administrations of the Wechsler Intelligence Scale for Children-

Revised.   While petitioner offered evidence that he was once

described as “mildly mentally retarded” for the purposes of special

education eligibility, the definitions of mental retardation

provided by petitioner demonstrate that for special-education

eligibility, a candidate may, nonetheless, have an IQ score above

70.   Furthermore, petitioner offers no objective data in support of

his claim of mental retardation.   The legislature has defined

mental retardation as:

      [A] disability, originating before the age of 18 years,
      characterized concurrently by (i) significantly
      subaverage intellectual functioning as demonstrated by
      performance on a standardized measure of intellectual
      functioning administered in conformity with accepted
      professional practice, that is at least two standard
      deviations below the mean and (ii) significant
      limitations in adaptive behavior as expressed in
      conceptual, social and practical adaptive skills.


Code § 19.2-264.3:1.1(A).

      This Court has previously held that the maximum score for a

classification of mental retardation is an I.Q. score of 70.     See

Johnson v. Commonwealth, 267 Va. 53, 75, 591 S.E.2d 47, 59 (2004),

vacated on other grounds, 544 U.S. 901 (2005).   Petitioner provides

no documentation that he was diagnosed as being mentally retarded

before the age of 18 in accordance with the legal definition of

mental retardation established by the legislature.   Thus,

petitioner has failed to demonstrate that counsel’s performance was
                                   36
deficient or that there is a reasonable probability that, but for

counsel’s alleged error, the result of the proceeding would have

been different.

     In claim (VIII)(D), petitioner alleges he was denied the

effective assistance of counsel because counsel failed to present

evidence about petitioner’s subaverage intellectual functioning.

Petitioner contends that there was abundant evidence of his low

functioning and its impact on his life.

     The Court holds that claim (VIII)(D) satisfies neither the

“performance” prong nor the “prejudice” prong of the two-part test

enunciated in Strickland.   The record, including the trial

transcript and the exhibits admitted at trial, demonstrates that

counsel moved into evidence copies of four different psychological

evaluations made of petitioner in 1987, 1990, 1994 and 1995.    These

reports included the following findings: petitioner “is a youngster

of mentally deficient to average intelligence” with “functional

deficits . . . evidenced in short and long term auditory memory,

visual memory, visual motor integration, visual sequencing, and

perception and integration of part-whole relationships;” petitioner

had “extreme problems maintaining attention and effort;”

“declining” verbal scores over the years; and “many emotional

concerns resulting from his abandonment and rejection from various

family members.”   Petitioner does not identify the substance of any

                                  37
additional evidence he contends counsel should have presented and

does not explain how such evidence would not have been cumulative.

Furthermore, petitioner does not allege how the presentation of

this evidence would have affected the proceedings.   Thus,

petitioner has failed to demonstrate that counsel’s performance was

deficient or that there is a reasonable probability that, but for

counsel’s alleged error, the result of the proceeding would have

been different.

     In claim (IX), petitioner alleges he was denied the effective

assistance of counsel because counsel failed to investigate and

present available mitigation evidence.   Petitioner alleges that

counsel failed to investigate his immediate family’s criminal

activity during his formative years and that counsel failed to

interview or present for the jury’s consideration petitioner’s

schoolteachers, psychologist, counselors and social workers, who

observed the impact petitioner’s exposure to his family environment

had on him.   Petitioner alleges that counsel failed to interview

other children in petitioner’s family, who also were exposed to the

adults’ criminal activity, and failed to review the court files

from the prosecutions of petitioner’s mother and grandmother.

Petitioner contends it was unreasonable for counsel to present

psychological reports and “hope” the jury would read them.

     The Court holds that claim (IX) satisfies neither the

                                  38
“performance” prong nor the “prejudice” prong of the two-part test

enunciated in Strickland.   The record, including the trial

transcript, demonstrates that counsel presented the testimony of

petitioner’s mother, Connie Winston, that she drank alcohol and

used PCP, marijuana and cocaine nearly every day while she was

pregnant with petitioner.   Petitioner’s grandmother, Mary Berrios,

testified that petitioner, while he was a child in Berrios’ care,

accompanied Berrios on various shoplifting capers and observed his

grandmother stealing merchandise.    Counsel moved into evidence

copies of four different psychological evaluations made of

petitioner in 1987, 1990, 1994 and 1995.   These reports included

the following findings: petitioner “is a youngster of mentally

deficient to average intelligence” with “functional deficits . . .

evidenced in short and long term auditory memory, visual memory,

visual motor integration, visual sequencing, and perception and

integration of part-whole relationships;” petitioner had “extreme

problems maintaining attention and effort;” “declining” verbal

scores over the years; and “many emotional concerns resulting from

his abandonment and rejection from various family members.”

     Petitioner does not articulate how the evidence he claims

counsel failed to present would not have been cumulative, given the

evidence that counsel did present in mitigation.   Furthermore,

petitioner does not allege that the jury disregarded the trial

                                    39
court’s instruction to consider the evidence in aggravation and in

mitigation and to review the additional exhibits.   Thus, petitioner

has failed to demonstrate that counsel’s performance was deficient

or that there is a reasonable probability that, but for counsel’s

alleged error, the result of the proceeding would have been

different.

     In a portion of claim (X), petitioner alleges that the

Commonwealth made improper statements during its closing argument

in the sentencing phase of petitioner’s trial.   First, petitioner

claims that the Commonwealth violated his right to due process by

referring to petitioner as a “pitbull.”   Second, petitioner claims

that the Commonwealth’s request of the jury for “justice for our

community” was improper in that it called for the jury to sentence

petitioner on behalf of the community rather than on the law and

the facts presented.

     The Court holds that this portion of claim (X) is procedurally

defaulted because these non-jurisdictional issues could have been

raised at trial and on direct appeal and, thus, are not cognizable

in a petition for a writ of habeas corpus.   Slayton, 215 Va. at 29,

205 S.E.2d at 682.

     In another portion of claim (X), petitioner alleges he was

denied the effective assistance of counsel because counsel failed

to object to the Commonwealth’s improper statements during the

                                 40
closing argument of the sentencing phase of petitioner’s trial, as

set forth in the first portion of claim (X).

     The Court holds that this portion of claim (X) fails to

satisfy the “prejudice” prong of the two-part test enunciated in

Strickland.   The record, including the trial transcript,

demonstrates that the prosecutor’s statement during closing

regarding “justice for the community,” was not improper.    This

Court has previously held that “[w]hile considerations of

deterrence should not be the basis for a finding of guilt of the

offense, such considerations may be argued in connection with the

punishment to be assessed for the crime.” Wilkins v. Commonwealth,

253 Va. 156, 157, 482 S.E.2d 837, 838 (1997) (citing Payne v.

Commonwealth, 233 Va. 460, 468, 357 S.E.2d 500, 505, cert. denied,

484 U.S. 933 (1987)).   Furthermore, not every improper argument

amounts to a denial of due process.

     The relevant question is whether the prosecutors'
     comments "so infected the trial with unfairness as to
     make the resulting conviction a denial of due process."
     Donnelly v. DeChristoforo, 416 U.S. 637 (1974). Moreover,
     the appropriate standard of review for such a claim on
     writ of habeas corpus is "the narrow one of due process,
     and not the broad exercise of supervisory power." Id. at
     642.


Darden v. Wainwright, 477 U.S. 168, 181 (1986).   See also Bennett

v. Angelone, 92 F.3d 1336, 1346-47 (4th Cir. 1996) (religiously

loaded closing argument, while “highly improper and deserve[d]

                                  41
condemnation” did not render death sentence constitutionally

infirm).   Petitioner has not demonstrated that in the context of

the trial, considering all of the evidence and the totality of the

arguments, the prosecutor’s reference to petitioner as a “pitbull”

rendered the death penalty constitutionally infirm.   Thus,

petitioner has failed to demonstrate that there is a reasonable

probability that, but for counsel’s alleged error, the result of

the proceeding would have been different.

     In claim (XI), petitioner alleges that the claims concerning

petitioner’s constitutional right to effective assistance of

counsel, when considered cumulatively, demonstrate that “trial

counsels’ performance and the resulting prejudice deprived Winston

of constitutionally guaranteed effective assistance of counsel, and

requires that his convictions and/or sentences be vacated.”

     The Court holds that petitioner’s claim (XI) is without merit.

As addressed previously, petitioner has failed to demonstrate

prejudice as a result of counsel’s alleged errors.    “Having

rejected each of petitioner’s individual claims, there is no

support for the proposition that such actions when considered

collectively have deprived petitioner of his constitutional right

to effective assistance of counsel.”   Lenz v. Warden of the Sussex

I State Prison, 267 Va. 318, 340, 593 S.E.2d 292, 305, cert.

denied, 542 U.S. 953 (2004).

                                  42
     Upon consideration thereof, petitioner’s “motion for leave to

depose the department of forensic science,” “motion for funds to

hire a psychologist or psychiatrist,” “motions for appointment of a

DNA expert and discovery of electronic data,” and “motion for

discovery” are denied.

     Accordingly, for the reasons stated, the petition is

dismissed.

                              A Copy,

                                      Teste:



                                        Patricia L. Harrington, Clerk




                                 43